DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
(1) Regarding claim 1:
Lines 7-8 recites “a reference system with a radio environment”; since “a radio environment” is recited in the preamble of claim 1, the examiner suggests changing to “a reference system with the radio environment”.
(2) Regarding claim 3:
Line 4 recites “the emitted transmission signal”; the examiner suggests changing to “the transmitted transmission signal” with respect to the recitation in line 3.
(3) Regarding claim 7:
Lines 1-2 recite “the second signal transmitted”; there is a lack of antecedent basis, the examiner suggests changing to “a second signal transmitted”.
(4) Regarding claim 11:
Line 4 recites “the second run”; there is a lack of antecedent basis, the examiner suggests changing to “a second run”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a method for checking an association of radio nodes and of objects with a radio environment, the method comprising: providing a radio node set of at least three radio nodes spaced apart from each other, each radio node of the radio node set has a radio interface and a timer, wherein there is a time offset between each timer of the radio nodes, wherein at least two radio nodes of the radio node set are reference radio nodes, a distance between each reference radio node and the other reference radio nodes being known and the reference radio nodes form a reference system with a radio environment, at least one radio node of the radio node set is a test radio node, and an association of the at least one test radio node with the radio environment of the reference system is checked, transmitting and receiving signals during a measuring process of radio nodes of the radio node set; operating, during the measuring process, at least two radio nodes of the radio node set operate as transceivers and at least one radio node exclusively as a transmitter or exclusively as a receiver or as a transceiver during the measuring process; determining, in a first evaluation step of an evaluation process, a system transfer function between two radio nodes of the radio node set and / or a time offset between the timers by two radio nodes of the radio node set by received signals; determining, in a second evaluation step of the evaluation process, on the basis of the system transfer function and / or the time offset from the first evaluation step, at least one distance information between an object in the radio environment of the two radio nodes and the two radio nodes and / or at least one distance information between the two radio nodes as a result; performing, during the evaluation process, in a first pass, the first evaluation step and the second evaluation step at least once for at least one pair of reference radio nodes; performing, during the evaluation process, in a second pass, the first evaluation step and the second evaluation step at least once for a test radio node and a reference radio node; comparing, in the comparison process, at least one result of the first pass of the evaluation process with at least one result of the second pass of the evaluation process; and making a decision as to whether the association of the test radio node and / or the object with the radio environment of the reference system is positive or negative, based on at least one result of the comparison process.  The closest prior art, Eggert (US 11,051,124 B2) of the same inventor and applicant, claiming a similar method, but fails to disclose  determining, in a first evaluation step of an evaluation process, a system transfer function between two radio nodes of the radio node set and / or a time offset between the timers by two radio nodes of the radio node set by received signals; determining, in a second evaluation step of the evaluation process, on the basis of the system transfer function and / or the time offset from the first evaluation step, at least one distance information between an object in the radio environment of the two radio nodes and the two radio nodes and / or at least one distance information between the two radio nodes as a result; performing, during the evaluation process, in a first pass, the first evaluation step and the second evaluation step at least once for at least one pair of reference radio nodes; performing, during the evaluation process, in a second pass, the first evaluation step and the second evaluation step at least once for a test radio node and a reference radio node; comparing, in the comparison process, at least one result of the first pass of the evaluation process with at least one result of the second pass of the evaluation process; and making a decision as to whether the association of the test radio node and / or the object with the radio environment of the reference system is positive or negative, based on at least one result of the comparison process.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection of claims 1-13.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US 2020/0005571 A1) discloses a method and device for authenticating vehicle smart key.
Brillon et al. (US 2019/0389427 A1) discloses a method for temporarily inhibiting remote activation of a function present in a motor vehicle.
Geier et al. (US 2019/0180542 A1) discloses a wireless key closing device for a motor vehicle, motor vehicle, and method for operating the closing device.
Yamaguchi (US 2018/0178758 A1) discloses a vehicle control system.
Ishimura et al. (US 2006/0094350 A1) discloses a position detection system, position detection method therefor, position detection communication device, and communication device
Nowottnick (US 8,442,719 B1) disclose a field superposition apparatus, system and method.
Eggert (US 11,051,124 B2) discloses a method for checking the association of radio nodes with a radio environment by evaluating interference signal components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/22/2022